Case 2:17-cv-00230-RJS-DBP Document 423 Filed 11/20/20 PageID.6551 Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


     Cvent Inc.,                                             MEMORANDUM DECISION AND
                                                             ORDER
                             Plaintiff,
     v.                                                      Case No. 2:17-cv-00230-RJS-DBP

     RainFocus,                                              Chief District Judge Robert J. Shelby

                             Defendants.                     Chief Magistrate Judge Dustin B. Pead


           This matter is before the court on Defendant RainFocus’ Motion for Protective Order to

 prevent the deposition of its CEO, Edward Sherman. (ECF No. 365.) 1 After considering the

 record in this case, relevant case law, the court’s prior order, and the parties’ respective

 positions, the court will deny the motion. 2

           This dispute revolves around the deposition of RainFocus’ CEO Mr. Sherman. Plaintiff

 Cvent, Inc. first noticed Mr. Sherman’s deposition on February 12, 2019. Through a series of

 events, including problems and concerns with the COVID-19 pandemic, his deposition has been

 delayed multiple occasions. Now Defendant seeks to prevent that deposition, arguing the apex

 witness doctrine applies, and the Federal Rules limit discovery to “protect a party or person from

 annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

           Earlier in July of this year, in a similar dispute between the parties, the court granted

 Plaintiff Cvent’s short form discovery motion preventing the deposition of its CEO, Reggie



 1
  This matter is referred to the undersigned in accordance with 28 U.S.C. § 636 (b)(1)(A) from Chief Judge Robert
 Shelby. (ECF No. 64.)
 2
  The court has determined that oral argument would not be materially helpful and will decide the motion on the
 basis of the written memoranda. Moreover, given the recent substantial increase in motion practice between the
 parties, the court believes there is little common ground that could be reached between the parties at a hearing.
Case 2:17-cv-00230-RJS-DBP Document 423 Filed 11/20/20 PageID.6552 Page 2 of 3




 Aggarawal, and its General Counsel, Larry Samuelson. (ECF No. 350.) In that order, the court

 considered the apex doctrine, which may protect a high level corporate executive from the

 burden of attending a deposition under certain circumstances. These circumstances include:

          “(1) the executive has no unique personal knowledge of the matter in dispute;
          (2) the information sought from the executive can be obtained from another
          witness;
          (3) the information sought from the executive can be obtained through an
          alternative discovery method; or
          (4) sitting for the deposition is a severe hardship for the executive in light of his
          obligations to his company.”

 Asarco LLC, 2015 WL 1924882, at *3 (quoting Naylor Farms v. Anadarko OGC Co., 2011 U.S.

 Dist. LEXIS 68940, *3). Yet, despite this doctrine, and the Federal Rules, ”‘highly-place[d]

 executives are not immune from discovery.’” Asarco LLC v. Noranda Min., Inc., No. 2:12-CV-

 00527, 2015 WL 1924882, at *3 (D. Utah Apr. 28, 2015) (quoting Six West Retail Acquisition v.

 Sony Theater Mgmt., 203 F.R.D. 98, 102 (S.D.N.Y. 2001)).

          Defendant asserts Mr. Sherman has limited knowledge of the particulars of the issues in

 this case as he is not “in the trenches of writing RainFocus’ source code.” Mtn. p. 3. Further,

 there are others with greater knowledge about RainFocus’ defenses in this case. Thus, according

 to Defendant, the information could be obtained via other means, including by interrogatories. In

 support, Defendant points to the court’s order from July of this year. The court is not persuaded

 by RainFocus’ arguments.

          RainFocus identified Mr. Sherman in its initial disclosures as a witness with knowledge

 of Cvent’s allegations, and why it did not infringe Cvent’s copyrights, or misappropriate its trade

 secrets. 3 (ECF No. 371-1.) The fact that RainFocus identified Mr. Sherman as a witness




 3
   In its initial disclosures Mr. Sherman is listed as Jr Sherman. Edward and Jr are the same person based on the other
 filings before the court.



                                                           2
Case 2:17-cv-00230-RJS-DBP Document 423 Filed 11/20/20 PageID.6553 Page 3 of 3




 demonstrates a willingness to have him testify and the court finds it proper to hold RainFocus to

 that designation. Further, it appears that Mr. Sherman has been involved in other activities, such

 as recruiting employees, that may impact this case. Thus, the circumstances here do not support

 application of the apex doctrine. Finally, the court is not persuaded that the Federal Rules

 prohibit Mr. Sherman’s deposition in these circumstances. There is no patent need to protect him

 from “annoyance, embarrassment, oppression, or undue burden or expense ….” Fed. R. Civ. P.

 26(c)(1).

        The court therefore DENIES RainFocus’ motion.



                  DATED this 20 November 2020.




                                               Dustin B. Pead
                                               United States Magistrate Judge




                                                  3
